UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JACQUELINE L. DUMPSON,                          DOCKET NUMBER
                   Appellant,                        PH-0752-13-5957-I-1

                  v.

     SOCIAL SECURITY                                 DATE: November 10, 2014
       ADMINISTRATION,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Jacqueline L. Dumpson, Philadelphia, Pennsylvania, pro se.

           Rafael Melendez, Esquire, Philadelphia, Pennsylvania, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed her 30-day suspension. For the reasons set forth below, the appellant’s




     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2


     petition for review is DISMISSED as untimely filed without good cause
     shown. 5 C.F.R. § 1201.114(e), (g).
¶2        In September 2013, the appellant appealed her 30-day suspension for
     conduct unbecoming a federal employee. Initial Appeal File (IAF), Tab 1. After
     holding a hearing, the administrative judge affirmed the suspension in an
     April 30, 2014 initial decision. IAF, Tab 38, Initial Decision (ID). On June 2,
     2014, the appellant submitted a pleading that included a single sheet of paper
     with a compact disc. Petition for Review (PFR) File, Tab 1. The Board rejected
     the pleading as incorrectly formatted and informed the appellant that she could
     file a perfected petition for review on or before June 20, 2014. Id. The appellant
     submitted her perfected petition for review on August 21, 2014. PFR File, Tab 2.
     The agency responded in opposition.        PFR File, Tab 4.      Subsequently, the
     appellant filed a motion to waive the time limit for filing her petition for review.
     PFR File, Tab 5.
¶3        Absent good cause for delay, a petition for review must be filed within 35
     days after the issuance of the initial decision or within 30 days after the date the
     appellant received the initial decision if the appellant shows that the initial
     decision was received more than 5 days after the date of issuance.         5 C.F.R.
     § 1201.114(e). The Board will waive its filing deadline only upon a showing of
     good cause for the delay in filing.          Minor v. Department of the Air
     Force, 109 M.S.P.R. 692, ¶ 4 (2008). To establish good cause for an untimely
     filing, a party must show that she exercised due diligence or ordinary prudence
     under the particular circumstances of the case. Id.
¶4        First, we find that the appellant’s June 2, 2014 pleading was properly
     rejected. On June 2, 2014, the appellant submitted a pleading that included a
     compact disc.      PFR File, Tab 1.   The regulations provide that pleadings and
     attachments must be filed on 8½ by 11-inch paper, except for good cause
     shown. 5 C.F.R. § 1201.26(c). The regulations further provide that the Clerk of
                                                                                        3


     the Board may reject materials submitted for filing that do not substantially
     conform to procedural requirements by issuing a rejection letter advising the
     parties of the nature of the nonconformity and the requirements and deadline for
     resubmission. 5 C.F.R. § 1201.114(l). The appellant was notified of the proper
     format for Board pleadings in the administrative judge’s acknowledgment order.
     IAF, Tab 2 at 4. She was later notified in the initial decision of the specific
     format requirements for filing a petition for review. ID at 15-17. The appellant
     has not submitted evidence or argument regarding her justification for the
     improper format of her pleading other than to state that she was unfamiliar with
     Board procedures. PFR File, Tab 2 at 2. We find that the appellant was notified
     of the format requirements and that her argument concerning lack of knowledge
     of Board procedures is thus not persuasive.
¶5         Next, because we find that the June 2, 2014 pleading was properly rejected,
     we consider the appellant’s August 21, 2014 pleading as an untimely filed
     petition for review. The deadline for submitting a timely petition for review was
     June 4, 2014, because this is 35 days after the issuance of the initial decision on
     April 30, 2014. 5 C.F.R. § 1201.114(e). However, the Board gave the appellant
     an extension until June 20, 2014, to file a perfected petition for review. PFR File,
     Tab 1. The appellant did not file her petition until August 21, 2014. PFR File,
     Tab 2. The petition is therefore untimely filed by more than 2 months.
¶6         Lastly, we find that the appellant has not shown good cause for her
     untimely filing. The lengthy nature of the delay in filing weighs against a finding
     of   good   cause   in   this   case.   See   Alvarado   v.   Defense   Commissary
     Agency, 88 M.S.P.R. 46, ¶¶ 4-5 (2001) (finding the appellant had not shown good
     cause for “significant” filing delay of almost 2 months). Additionally, although
     the appellant asserts that she is unfamiliar with Board procedures, PFR File, Tab
     5 at 2, this asserted lack of knowledge, without more, is not sufficient to establish
     good cause for the untimely filing, Franklin v. Department of Health & Human
                                                                                     4


     Services, 48 M.S.P.R. 133, 135 (1991) (the appellant did not establish good cause
     for an untimely petition for review based on an assertion that she lacked
     knowledge of Board procedures, in the absence of an allegation that she contacted
     or attempted to contact the Board for further information, and where notice stated
     that she had 15 days in which to refile a corrected petition for review).
¶7         An appellant may, however, establish good cause for a delay in filing based
     upon illness.   Braxton v. Department of the Treasury, 119 M.S.P.R. 157, ¶ 7
     (2013).   Here, the appellant argues generally that she experienced stress and
     health issues. PFR File, Tab 5 at 2. She also submits supporting medical records.
     Id. at 6-28. To establish good cause based upon illness, the party must identify
     the time period during which she suffered from the illness, support her allegation
     with corroborating medical or other evidence, and explain how the illness
     prevented her from timely filing her petition or requesting an extension of time.
     Sanders v. Department of the Treasury, 88 M.S.P.R. 370, ¶ 7 (2001). Although
     the appellant has submitted evidence and argument concerning her medical
     condition, they do not demonstrate how her medical condition prevented her from
     timely filing a petition for review. In particular, we note that the appellant has
     failed to explain why she was able to submit the June 2, 2014 pleading but was
     unable to comply with the subsequent June 20, 2014 deadline. We therefore find
     that she has failed to establish good cause based upon illness.
¶8         Accordingly, we dismiss the petition for review as untimely filed. This is
     the final decision of the Merit Systems Protection Board regarding the timeliness
     of the petition for review. The initial decision remains the final decision of the
     Board regarding the 30-day suspension.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision.
                                                                                    5


Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

You should send your request to EEOC no later than 30 calendar days after your
receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
                                                                                  6


file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.          See 42 U.S.C. § 2000e5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.